as

 

Equrt Namez 0,8, Ristrict Court, NDce
Division: 5 |
Receipt Number: 34611818597 |
Cashier ID; alton

Transaction Date: 82/82/e9z1

Payer Hames Roderick and Solange

NOTICE OF APPEAL /DECKETING FEE
For: Shikab Saddozai
fase/Farty; D-CH-5-18-0)-805858-201 |

 

Amount; $595.9

PAPER CHECK CONVERS TON :
Remitter: Rodariok and Solange Hachethy |

“Check/toney Grder Mum: 584
“Ast Tendereg: #505, 86
Total Bue: $505.00 . |
Total Tendered: $085.89
Change Ant: 48.08

BLF |

Checks and drafts are accepted

SubjaCt ty collections and full
credit will] ay be given when the
check or draft has beer accepted
the financial institution on which
it was drawn,

 
